Case 1:20-cv-21553-MGC Document 79-1 Entered on FLSD Docket 05/02/2020 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA




   PATRICK GAYLE, et al.                                                Case No. 20cv21553

   Petitioners,

   v.

   MICHAEL W. MEADE,
   Field Office Director, Miami Field Office, U.S.
   Immigration and Customs Enforcement et al.,

   Respondents.

   ______________________________________________

                     DECLARATION OF ACTING OFFICER IN CHARGE
                                LIANA J. CASTANO

   I, Liana J. Castano, Acting Officer in Charge (OIC), make the following statements under oath and
   subject to the penalty of perjury:

          1. I am employed by U.S. Department of Homeland Security (DHS), Immigration and
             Customs Enforcement (ICE), and currently serve as the Acting OIC of the Krome
             Service Processing Center (Krome). I am also an Assistant Field Office Director
             (AFOD) at Krome and I oversee the operations at Glades. I have held this position since
             September 2, 2018.

          2. I provide this declaration based on my personal knowledge, belief, reasonable inquiry,
             and information obtained from various records, systems, databases, other DHS
             employees, employees of DHS contract facilities, and information portals maintained
             and relied upon by DHS in the regular course of business. This declaration responds to
             Item Six of the court’s order, dated April 30, 2020.

                                               Krome

          3. On Wednesday, April 29, 2020, ICE staff at Krome issued every detainee a surgical
             mask. Krome posted instructions in English, Spanish and Creole regarding the proper
             use of the masks and will exchange the masks every Wednesday.

          4. Krome will continue to provide, at no cost, adequate amounts of soap, water and
             cleaning materials to ICE detainees. Upon intake, ICE detainees are given an
             opportunity to shower and are issued clean clothing, bedding, towels and personal
                                                                                                  1
Case 1:20-cv-21553-MGC Document 79-1 Entered on FLSD Docket 05/02/2020 Page 2 of 3



            hygiene items, to include soap, which is replenished upon request. Bedding and towels
            are washed and exchanged two times per week. Disinfecting wipes are also provided
            to detainees to allow for cleaning of mattresses and bunks.

         5. The dormitory units at Krome are all equipped with antibacterial soap dispensers,
            running water and paper towels.

         6. Krome will continue to clean and disinfect surfaces and objects that are frequently
            touched in all common areas using Peroxide Multi-Surface Cleaner and Disinfectant,
            an EPA registered disinfectant.

         7. Further, Purell Hand Sanitizer dispensers have been installed in all housing units. The
            facility’s health and safety unit visits each housing unit daily and replenishes supplies
            daily.

                                               Glades

         8. On Friday, May 1, 2020, during the regularly scheduled supply issuance, Glades
            County Detention staff issued every ICE detainee a surgical mask. Staff also posted
            instructions in English, Spanish and Creole regarding the proper use of the masks and
            will exchange the masks every Friday.

         9. Glades will continue to provide, at no cost, adequate amounts of soap, water and
            cleaning materials to ICE detainees. Upon intake, ICE detainees are given an
            opportunity to shower and are issued clean clothing, bedding, towels and personal
            hygiene items, to include soap, which is replenished upon request. All ICE detainees
            are issued a clean, pre-sanitized mattress upon arrival to the facility. All bedding is
            washed and exchanged once a week. Towels are washed and exchanged three times
            per week.

         10. The dormitory units at Glades are all equipped with antibacterial soap dispensers,
             running water and paper towels.

         11. Glades will continue to clean and disinfect surfaces and objects that are frequently
             touched in all common areas using “Mint” a multi-surface cleaner and disinfectant
             which is an EPA registered disinfectant.

         12. Dormitories at Glades continue to be sanitized twice daily.

         13. Detainees at Glades are also provided an individual allotment of 4 oz of antibacterial
             soap, for individual use, which is replenished as needed.




                                                                                                   2
Case 1:20-cv-21553-MGC Document 79-1 Entered on FLSD Docket 05/02/2020 Page 3 of 3
